UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1851


MARIA WENDY AGUILLON AMAYA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 21, 2018                                           Decided: June 11, 2018


Before GREGORY, Chief Judge, and KING and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anser Ahmad, AHMAD AND ASSOCIATES, McLean, Virginia, for Petitioner. Chad
A. Readler, Principal Deputy Assistant Attorney General, Anthony P. Nicastro, Assistant
Director, Dana M. Camilleri, Trial Attorney, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maria Wendy Aguillon Amaya, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) affirming without

opinion the Immigration Judge’s (IJ) denial of Aguillon Amaya’s requests for asylum,

withholding of removal, and protection under the Convention Against Torture. We have

thoroughly reviewed the record, including the transcript of Aguillon Amaya’s merits

hearing before the IJ and all supporting evidence. We conclude that the record evidence

does not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the IJ’s decision. ∗ See INS

v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the IJ. In re

Aguillon Amaya (I.J. Dec. 1, 2016). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




       ∗
        Where, as here, the Board affirms the IJ’s decision without opinion, we “treat the
reasoning of the [IJ] [o]rder as that of the [Board] for purposes of our review.” Haoua v.
Gonzales, 472 F.3d 227, 231 (4th Cir. 2007).


                                            2